J-S10029-20

                                   2020 Pa. Super. 102


    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    VERNON ANDRE COX, JR.                      :
                                               :
                       Appellant               :   No. 785 MDA 2018


             Appeal from the Judgment of Sentence April 12, 2018,
                 in the Court of Common Pleas of York County,
             Criminal Division at No(s): CP-67-CR-0001435-2017.


BEFORE:        PANELLA, P.J., KUNSELMAN, J., and FORD ELLIOTT, P.J.E.

OPINION BY KUNSELMAN, J.:                                FILED APRIL 22, 2020

        Vernon Andre Cox, Jr., appeals from the judgment of sentence imposed

following his convictions of murder.1 Additionally, Cox’s appellate counsel has

filed a petition to withdraw and an accompanying brief pursuant to Anders v.

California, 386 U.S. 738, 744 (1967) (hereinafter the “Anders brief”). We

grant counsel’s petition, and affirm the judgment of sentence.

        The relevant factual and procedural history can be summarized as

follows. On January 15, 2017, Cox contacted Leon White and asked if White

could obtain some marijuana for Cox. White agreed, and proceeded to Cox’s

residence. When White arrived, he contacted Ryan Small to set up a drug

transaction.     Cox and White then left Cox’s residence and walked to the


____________________________________________


1   See 18 Pa.C.S.A. § 2502.
J-S10029-20


designated meeting place. As they waited for Small to arrive, White asked

Cox how much money he had. Cox told White that he had seventy dollars.

White informed Cox that Small only sold marijuana for eighty dollars.          In

response, Cox indicated that, if Small did not give him the marijuana for

seventy dollars, Cox would take it. Small thereafter arrived at the designated

location in a vehicle in which he was the sole occupant. Cox went to the front

passenger side of the vehicle, opened the door, and started shooting.          As

Small drove away, Cox pursued the car on foot, and fired another shot. Small,

who was shot in the torso and groin, veered onto another street and crashed.

Small died as a result of his gunshot wounds.2

         The matter proceeded to trial, at the conclusion of which a jury found

Cox guilty of murder of the first degree, second degree, and third degree. As

Cox was found guilty of first-degree murder, the trial court imposed a

mandatory sentence of life imprisonment without the possibility of parole. The

other two counts of murder merged with first-degree murder for sentencing

purposes. Cox did not file a post-verdict or post-sentence motion. Cox filed

a timely notice of appeal. Both Cox and the trial court complied with Pa.R.A.P.

1925. In this Court, counsel filed a petition to withdraw and an Anders brief.

Cox did not retain independent counsel or file a pro se response to the Anders

brief.


____________________________________________


2For a more thorough recitation of the facts, see the trial court’s opinion. Trial
Court Opinion, 4/25/19, at 2-12.

                                           -2-
J-S10029-20


      In the Anders Brief, counsel raises the following issues:


      I.     Whether the evidence was insufficient to sustain the
             conviction for murder of the first degree, murder of the
             second degree and murder of the third degree?

      II.    Whether the verdict was against the weight of the evidence
             presented?

      III.   Whether the trial court abused its discretion in denying
             [Cox’s] motion for mistrial?

Anders Brief at 5 (capitalization omitted, issues reordered for ease of

disposition).

      “When presented with an Anders brief, this Court may not review the

merits of the underlying issues without first passing on the request to

withdraw.” Commonwealth v. Garang, 9 A.3d 237, 240 (Pa. Super. 2010)

(citation omitted). Pursuant to Anders, when counsel believes an appeal is

frivolous and wishes to withdraw from representation, he/she must do the

following:

      (1) petition the court for leave to withdraw stating that after
      making a conscientious examination of the record, counsel has
      determined the appeal would be frivolous; (2) file a brief referring
      to any issues that might arguably support the appeal, but which
      does not resemble a no-merit letter; and (3) furnish a copy of the
      brief to the defendant and advise him of his right to retain new
      counsel, proceed pro se, or raise any additional points he deems
      worthy of this Court’s attention.

Commonwealth v. Edwards, 906 A.2d 1225, 1227 (Pa. Super. 2006)

(citation omitted).   In Commonwealth v. Santiago, 978 A.2d 349 (Pa.

2009), our Supreme Court addressed the second requirement of Anders, i.e.,

the contents of an Anders brief, and required that the brief



                                     -3-
J-S10029-20


      (1)     provide a summary of the procedural history and facts, with
              citations to the record;

      (2)     refer to anything in the record that counsel believes
              arguably supports the appeal;

      (3)     set forth counsel’s conclusion that the appeal is frivolous;
              and

      (4)     state counsel’s reasons for concluding that the appeal is
              frivolous. Counsel should articulate the relevant facts of
              record, controlling case law, and/or statutes on point that
              have led to the conclusion that the appeal is frivolous.

Santiago, 978 A.2d at 361.              Once counsel has satisfied the Anders

requirements, it is then this Court’s responsibility “to conduct a simple review

of the record to ascertain if there appear on its face to be arguably meritorious

issues    that   counsel,      intentionally   or   not,   missed    or   misstated.”

Commonwealth v. Dempster, 187 A.3d 266, 272 (Pa. Super. 2018).

      Here, counsel has complied with each of the requirements of Anders.

Counsel     indicated   that   he   conscientiously    examined     the   record   and

determined that an appeal would be frivolous. Further, counsel’s Anders brief

comports with the requirements set forth by the Supreme Court of

Pennsylvania in Santiago. Finally, the record includes a copy of the letter

that counsel sent to Cox advising him of his right to proceed pro se or retain

alternate counsel and file additional claims, and stating counsel’s intention to




                                          -4-
J-S10029-20


seek permission to withdraw.3 Accordingly, counsel has complied with the

procedural requirements for withdrawing from representation, and we will

conduct an independent review to determine whether Cox’s appeal is wholly

frivolous.

       The first two issues raised in the Anders brief present challenges to the

sufficiency and weight of the evidence supporting Cox’s murder convictions.

Initially, we observe that, in order to preserve a challenge to either the

sufficiency or weight of the evidence on appeal, an appellant’s Rule 1925(b)

concise statement must state with specificity the elements or verdicts for

which the appellant alleges that the evidence was insufficient or against the

weight of the evidence. See Commonwealth v. Freeman, 128 A.3d 1231,

1248-49 (Pa. Super. 2015) (finding waiver of appellant’s sufficiency and


____________________________________________


3 The record contains a November 13, 2019 letter from appellate counsel to
Cox advising him of his appellate rights, and enclosing copies of the Anders
brief and the petition to withdraw. However, the letter incorrectly stated that
Cox could proceed pro se if this Court granted counsel permission to withdraw.
Accordingly, on November 26, 2019, this Court issued an order directing
appellate counsel to provide Cox with a supplemental letter advising him of
his immediate right to proceed pro se. Counsel complied, and issued a
supplemental letter to Cox dated November 26, 2019, providing the required
information. The supplemental letter was filed with this court on December
18, 2019. On December 6, 2019, this Court received a pro se letter from Cox
wherein he claimed that counsel had not served him with a copy of the Anders
brief, thereby denying him the right to respond to same. See Pro Se
Correspondence, 12/6/19, at 1. In his correspondence, Cox requested that
this Court reinstate his appellate rights. Id. Given that Cox’s appeal was still
pending, this Court denied his request for reinstatement of his appellate
rights. However, this Court ordered the prothonotary to serve Cox with a copy
of the Anders brief, and granted Cox twenty-one days in which to file a
response to the Anders brief. Cox did not file a response.

                                           -5-
J-S10029-20


weight challenges where the Pa.R.A.P. 1925 statement was too vague to

permit the court to identify (1) which crimes, or the elements of any crimes,

that the Commonwealth allegedly failed to prove beyond a reasonable doubt;

or (2) which verdicts were contrary to the weight of the evidence, and the

specific reasons why the verdicts were contrary to the weight of the evidence).

Such specificity is of particular importance in cases where, as here, Cox was

convicted of multiple crimes, each of which contains elements that the

Commonwealth must prove beyond a reasonable doubt.

       In Cox’s concise statement, Cox did not identify which of his three

murder convictions, or any particular elements thereof, the Commonwealth

allegedly failed to establish.4 Nor did he identify which verdict was against

the weight of the evidence, or the specific reasons why any such verdict was

against the weight of the evidence. Instead, he collectively and vaguely stated

his sufficiency and weight of the evidence challenges, as follows: “Whether

the verdict was against the weight and sufficiency of the evidence presented.”

Concise Statement, 6/18/18, at 1 (capitalization omitted).

       Nevertheless, when presented with an Anders brief and a petition to

withdraw, this Court has a duty to independently review the record to

determine whether, in fact, the appeal is wholly frivolous, despite the deficient


____________________________________________


4 Cox’s trial counsel initially represented him in this direct appeal. However,
after filing the concise statement, initial direct appeal counsel petitioned to
withdraw. Present direct appeal/Anders counsel was then appointed to
represent Cox.

                                           -6-
J-S10029-20


framing of the issue in the concise statement.        See Commonwealth v.

Hernandez, 783 A.2d 784, 787 (Pa. Super. 2001) (holding that, in order to

rule upon Anders counsel’s petition to withdraw, we must examine the merits

of the appellant’s discretionary sentencing claim, as raised in the Anders

brief, despite Anders counsel’s failure to file a court-ordered Pa.R.A.P.

1925(b) concise statement); see also Commonwealth v. Lilley, 978 A.2d
995, 998 (Pa. Super. 2009) (addressing appellant’s discretionary sentencing

claim despite Anders counsel’s failure to include a Pa.R.A.P. 2119(f)

statement in his Anders brief).

      Notably,   both   Hernandez     and    Lilley   involved   waiver-causing

procedural errors committed by direct appeal/Anders counsel after a notice

of appeal had been filed. In our view, these cases stand for the proposition

that, when direct appeal counsel has filed an Anders brief and is requesting

permission to withdraw from representation, this Court may overlook certain

procedural deficiencies in appellate court filings to ensure that Anders counsel

has not overlooked non-frivolous issues.

      However, we do not interpret Hernandez and Lilley as permitting this

Court to address issues that were not properly preserved in the trial court.

Thus, the mere filing of an Anders brief and petition to withdraw will not serve

to resuscitate claims that were already waived upon the filing of the notice of

appeal. See Pa.R.A.P. 302(a) (providing the general rule that “[i]ssues not




                                     -7-
J-S10029-20


raised in the lower court are waived and cannot be raised for the first time on

appeal”).5

       Turning to Cox’s sufficiency challenge, our standard of review of

sufficiency claims is as follows:

       [W]e evaluate the record in the light most favorable to the verdict
       winner giving the prosecution the benefit of all reasonable
       inferences to be drawn from the evidence. Evidence will be
       deemed sufficient to support the verdict when it establishes each
       material element of the crime charged and the commission thereof
       by the accused, beyond a reasonable doubt. Nevertheless, the
       Commonwealth need not establish guilt to a mathematical
       certainty. [T]he facts and circumstances established by the
       Commonwealth need not be absolutely incompatible with the
       defendant’s innocence. Any doubt about the defendant’s guilt is
       to be resolved by the fact finder unless the evidence is so weak
       and inconclusive that, as a matter of law, no probability of fact
       can be drawn from the combined circumstances.

Commonwealth v. Franklin, 69 A.3d 719, 722 (Pa. Super. 2013) (citations

and quotation marks omitted).

       In order to prove that Cox committed murder, the Commonwealth was

required to establish:

       (a) Murder of the first degree. —           A criminal homicide
       constitutes murder of the first degree when it is committed by an
       intentional killing.

       (b) Murder of the second degree. — A criminal homicide
       constitutes murder of the second degree when it is committed
____________________________________________


5To the extent that the waiver of any such claim implicates the ineffectiveness
of trial counsel, litigation of ineffectiveness claims is not generally a proper
component of a defendant’s direct appeal, and is presumptively deferred for
collateral attack under the Post Conviction Relief Act. See 42 Pa.C.S.A. §
9543 (a)(2)(ii) see also Commonwealth v. Holmes, 79 A.3d 562, 578 (Pa.
2013) (establishing a deferral rule for ineffectiveness claims). Thus, Cox may
raise trial counsel’s ineffectiveness in a timely PCRA petition.

                                           -8-
J-S10029-20


     while defendant was engaged as a principal or an accomplice in
     the perpetration of a felony.

     (c) Murder of the third degree. — All other kinds of murder
     shall be murder of the third degree. Murder of the third degree is
     a felony of the first degree.
     (d) Definitions. —

        As used in this section the following words and phrases shall
        have the meanings given to them in this subsection:

        ....

        “Intentional killing.” —Killing by means of poison, or by lying
        in wait, or by any other kind of willful, deliberate and
        premeditated killing.

        “Perpetration of a felony.” —The act of the defendant in
        engaging in or being an accomplice in the commission of, or an
        attempt to commit, or flight after committing, or attempting to
        commit robbery, rape, or deviate sexual intercourse by force
        or threat of force, arson, burglary or kidnapping.

18 Pa.C.S.A. § 2502.

     Our Supreme Court recently summarized:

     To convict a defendant of first-degree murder, the Commonwealth
     must prove beyond a reasonable doubt that the defendant
     unlawfully killed another human being, the defendant acted with
     the specific intent to kill, and the killing was willful, deliberate, and
     premeditated. The specific intent to kill may be inferred from the
     defendant's use of a weapon on a vital part of the victim's body.
     . . . Furthermore, the Commonwealth may sustain its burden by
     wholly circumstantial evidence and the jury is free to believe all,
     part, or none of the evidence.

Commonwealth v. Thomas, 215 A.3d 36, 40 (Pa. 2019) (citations omitted).

     Counsel maintains that any challenge to the sufficiency of Cox’s murder

convictions lacks merit because White, an eye witness to the murder, testified

that that Cox approached Small’s vehicle, opened the passenger side door,



                                       -9-
J-S10029-20


fired three shots at Small, and fired a fourth shot at Small’s vehicle as he

drove away. White additionally testified that Cox told him that he would take

the marijuana if Small did not sell it to him for seventy dollars. Counsel further

indicates that evidence was presented that the firearm used in the shooting

was found at Cox’s residence, and a witness testified that Cox had previously

possessed that firearm. Finally, Cox’s prison cellmate testified that Cox told

him that he shot Small. According to counsel, this evidence was sufficient to

establish that Cox murdered Small during the commission of a felony

(robbery).

      The trial court addressed Cox’s sufficiency challenge and determined

that the claim lacks merit.             See Trial Court Opinion, 4/25/19, at 14-19

(addressing both the weight and sufficiency of the evidence). We concur with

the reasoning of the trial court, and affirm the dismissal of Cox’s sufficiency

challenge on the basis of its analysis. See id.

      Turning to Cox’s weight of the evidence claim, we first note that a weight

challenge must be preserved either in a post-sentence motion, a written

motion before sentencing, or orally prior to sentencing.                See Pa.R.Crim.P.

607(A)(1)-(3); see also id., cmt. (providing that “[t]he purpose of this rule

is to make it clear that a challenge to the weight of the evidence must be

raised with the trial judge or it will be waived.”). An appellant’s failure to avail

himself of any of the prescribed methods for presenting a weight of the

evidence     issue   to   the   trial    court   constitutes   waiver    of   that   claim.


                                            - 10 -
J-S10029-20


Commonwealth v. Burkett, 830 A.2d 1034, 1037 (Pa. Super. 2003);

Commonwealth v. Wilson, 825 A.2d 710, 713 (Pa. Super. 2003) (holding

that a claim challenging the weight of the evidence cannot be raised for the

first time on appeal).

       Here, Cox’s appellate counsel indicates that any challenge to the weight

of the evidence is waived because neither trial counsel nor Cox preserved such

a challenge in the trial court. Our review of the docket confirms that Cox did

not file either a written motion before sentencing or a post-sentence motion.

Further, our review of the transcript of the sentencing hearing confirms that

Cox did not raise a weight challenge orally prior to sentencing. Thus, even if

the claim had merit, Cox waived it.6

       In the final issue raised in the Anders brief, counsel claims that the trial

court erred in denying Cox’s motion for mistrial.        When presented with a

challenge to the denial of a motion for mistrial, we adhere to the following

standards.

       A motion for mistrial is within the discretion of the trial court. A
       mistrial upon motion of one of the parties is required only when
       an incident is of such a nature that its unavoidable effect is to
       deprive the appellant of a fair and impartial trial. It is within the
       trial court’s discretion to determine whether a defendant was
       prejudiced by the incident that is the basis of the motion for a
       mistrial. On appeal, our standard of review is whether the trial
       court abused that discretion.


____________________________________________


6 If the claim had been preserved, we would have concluded that it lacks merit
for the reasons expressed by the trial court. See Trial Court Opinion, 4/25/19,
at 14-19.

                                          - 11 -
J-S10029-20


Commonwealth v. Tejada, 834 A.2d 619, 623 (Pa. Super. 2003). Courts

are hesitant to grant a motion for mistrial when the conduct complained of

was not the product of the court, counsel, or the parties. Commonwealth v.

Metzer, 634 A.2d 228, 232 (Pa. Super. 1993).

      In the Anders brief, counsel indicates that Cox moved for a mistrial

following a shooting which occurred outside the courthouse during the course

of his multi-day trial. The victim of that shooting was one of Cox’s relatives,

and the alleged perpetrator was a member of Small’s family. The trial court

instructed the jury that there would be heightened security as a result of an

unspecified crime that was committed outside the courthouse, and thereafter

conducted a brief voir dire in which it asked members of the jury if they were

exposed to information regarding the crime.        One juror indicated that his

mother had called and asked if he was okay because she had heard there was

a shooting. The juror stated that he had received no other information, had

not shared the information with any other juror, and indicated that the

information received would not affect his ability to be fair and impartial.

Counsel advocates that, in light of these circumstances, a jury would be

hesitant to return a verdict of not guilty. Nevertheless, counsel maintains that

the argument is frivolous because there is no evidence in the record that would

support a finding that the shooting was of such a nature that its unavoidable

effect was to deprive Cox of a fair and impartial trial.




                                     - 12 -
J-S10029-20


      The trial court considered the first issue raised in the Anders brief and

determined that it is frivolous. It explained its reasoning as follows:

      The Court first gave a throughout [sic] instruction to the jury that
      on the previous day a crime was committed outside of the
      courthouse (without mentioning specifically what the crime was),
      and that there would be heightened security in light of that crime,
      but that the jury should not concern itself with anything that
      occurs outside of the courthouse. The court then conducted a
      brief voir dire of the jury to determine if any members of the jury
      had been exposed to any information about the external crime, to
      which all but one of the jurors responded in the negative. The
      court then brought that one juror who had been exposed up to
      sidebar to determine what information they had heard outside the
      hearing of the other jurors. The juror stated that his mother had
      called him to ask if he was okay because she had heard there was
      a shooting in downtown York. The juror was not informed of who
      the parties to the shooting might be, nor what connection they
      may have had to [Cox’s] case, if any. The court then asked the
      juror if this information would prevent him from being fair and
      impartial, to which he responded no.            The [court] further
      instructed the juror to not discuss the information he had been
      told with the other jurors. As these events occurred outside of the
      courtroom, with no apparent link to the trial or [Cox], and the sole
      juror with any partial knowledge credibly responded that the event
      would not impact his ability to be fair and impartial, the court
      found no basis to grant a mistrial. [Cox’s] ability to have a fair
      and impartial trial was in no way impacted by this collateral
      occurrence and the court’s denial of [Cox’s] motion for a mistrial
      was appropriate.

Trial Court Opinion, 4/25/19, at 13-14 (footnote, capitalization, and citations

to the record omitted).

      We discern no abuse of discretion by the trial court in denying Cox’s

motion for mistrial. Given that only one juror was aware of the shooting, and

no juror was aware of any relationship between the victim, Cox, and the

parties involved in the shooting, we discern no abuse of discretion by the trial


                                     - 13 -
J-S10029-20


court in determining that the shooting was not “of such a nature that its

unavoidable effect is to deprive [Cox] of a fair and impartial trial.”   See

Tejada, supra. Accordingly, we agree with counsel’s conclusion that Cox’s

challenge to the denial of a mistrial is wholly frivolous.

      Finally, as required by Anders, we have independently reviewed the

record in order to determine whether there are any non-frivolous issues

present in this case. Our independent review of the record discloses no other

non-frivolous issues that Cox could raise that his counsel overlooked. See

Dempster, supra. Having concluded that there are no meritorious issues,

we grant counsel’s petition to withdraw and affirm Cox’s judgment of

sentence.

      Judgment of sentence affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 04/22/2020




                                      - 14 -